FILED
                             NOT FOR PUBLICATION                             APR 12 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAGDEEP SINGH,                                    No. 07-74123

               Petitioner,                        Agency No. A078-656-346

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jagdeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773

(9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because the motion was filed more than 90 days after the issuance of the

BIA’s February 9, 2007, order, see 8 C.F.R. § 1003.2, and Singh failed to establish

his motion warranted tolling of the 90-day filing deadline, see Iturribarria v. INS,

321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling is available to petitioner who is

prevented from filing due to deception, fraud or error, and exercises due diligence

in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74123